Title: Election of the Senate, [7 June] 1787
From: Madison, James
To: 




[7 June 1787]

   Dickinson moved that the members of the Senate be elected by the state legislatures.

Mr. Madison. If the motion (of Mr. Dickenson) should be agreed to, we must either depart from the doctrine of proportional representation; or admit into the Senate a very large number of members. The first is inadmissible, being evidently unjust. The second is inexpedient. The use of the Senate is to consist in its proceeding with more coolness, with more system, & with more wisdom, than the popular branch. Enlarge their number and you communicate to them the vices which they are meant to correct. He differed from Mr. D. who thought that the additional number would give additional weight to the body. On the contrary it appeared to him that their weight would be in an inverse ratio to their number. The example of the Roman Tribunes was applicable. They lost their influence and power, in proportion as their number was augmented. The reason seemed to be obvious: They were appointed to take care of the popular interests & pretensions at Rome, because the people by reason of their numbers could not act in concert; were liable to fall into factions among themselves, and to become a prey to their aristocratic adversaries. The more the representatives of the people therefore were multiplied, the more they partook of the infirmities of their constituents, the more liable they became to be divided among themselves either from their own indiscretions or the artifices of the opposite factions, and of course the less capable of fulfilling their trust. When the weight of a set of men depends merely on their personal characters; the greater the number the greater the weight. When it depends on the degree of political authority lodged in them the smaller the number the greater the weight. These considerations might perhaps be combined in the intended Senate; but the latter was the material one.



   Ms (DLC).


   King’s version:


   “Madison—We are about to form a national Govt. and therefore must abandon Ideas founded alone in the plan of confedn. the Senate ought to come from, & represent, the Wealth of the nation, and this being the Rule, the amendment cannot be adopted—besides the numbers will be too large—the Proofs of History establish this position, that delegated power will have the most weight & consequence in the hands of a few—when the Roman Tribunes were few, they checked the Senate; when multiplied, they divided, were weak, ceased to be that Guard to the people which was expected in their institution” (Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., I, 158).


   Lansing’s version:


   “Maddison—If each State retained its Sovereignty an Equality of Suffrage would be proper, but not so now” (Strayer, Delegate from N.Y.Joseph R. Strayer, ed., The Delegate from
          New York or Proceedings of the Federal Convention … from the Notes of John Lansing,
          Jr. (Princeton, 1939)., p. 38).




[7 June 1787]
Mr. Madison could as little comprehend in what manner family weight, as desired by Mr. D. would be more certainly conveyed into the Senate through elections by the State Legislatures, than in some other modes. The true question was in what mode the best choice wd. be made? If an election by the people, or thro’ any other channel than the State Legislatures promised as uncorrupt & impartial a preference of merit, there could surely be no necessity for an appointment by those Legislatures. Nor was it apparent that a more useful check would be derived thro’ that channel than from the people thro’ some other. The great evils complained of were that the State Legislatures run into schemes of paper money &c. whenever solicited by the people, & sometimes without even the sanction of the people. Their influence then, instead of checking a like propensity in the National Legislature, may be expected to promote it. Nothing can be more contradictory than to say that the Natl. Legislature witht. a proper check, will follow the example of the State Legislatures, & in the same breath, that the State Legislatures are the only proper check.



   Ms (DLC).



